Chapman, C. J.
This is an action of tort, founded on certain fraudulent representations alleged to have been made by the defendant to the plaintiff, by which she was induced to purchase a lot of land. Some false representations of this character are actionable, and others are not. If they relate to material facts not within the observation of the opposite party, and are made with intent to deceive, they are actionable; but if the truth can be ascertained by ordinary vigilance, they are not actionable. Brown v. Castles, 11 Cush. 348.
Upon these principles, it is held that, if the representations relate to the quality and productiveness of the soil, or the number of acres within boundaries which are pointed out, they are not actionable, for they are to be regarded as the usual and ordinary means adopted by sellers to obtain a high price, and are always understood as affording to buyers no ground for omitting to make inquiries. Gordon v. Parmelee, 2 Allen, 212. So as to representations of the vendor in regard to the price he paid for the land. Hemmer v. Cooper, 8 Allen, 334. These authorities are sufficient to illustrate the principle upon which this case depends.
The plaintiff went with the defendant to see his land. There were no buildings on it, and the first representation alleged is, that there were a house and barn tin an adjoining lot, which the plaintiff could get very cheap, and by getting it of the defendant’s uncle she could get a square piece of land. All that was said on this subject was obviously the expression of a mere opinion, on which a purchaser should not rely. He also said he got ten tons of hay off the land the past year; but the evidence does not prove that this statement .was substantially false, *221What he said as to the hay she would get, and the quantity of wood on the place, was the mere expression of an opinion. He pointed out the boundaries of the lot truly, and what he said as to the number of acres the plaintiff should not have relied upon, especially after what occurred when the deed was made. The court ruled correctly that the action was not maintained by the evidence. Exceptions overruled.